

117 S2502 IS: Kenneth P. Thompson Begin Again Act
U.S. Senate
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2502IN THE SENATE OF THE UNITED STATESJuly 28, 2021Mr. Coons (for himself, Mr. Cornyn, Mr. Durbin, and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo provide first-time, low-level, nonviolent simple possession offenders an opportunity to expunge that conviction after successful completion of court-imposed probation.1.Short titleThis Act may be cited as the Kenneth P. Thompson Begin Again Act.2.Eliminating age requirement for expungement of certain convictions for simple possession of controlled substances by nonviolent offendersSection 3607(c) of title 18, United States Code, is amended by striking and the person was less than twenty-one years old at the time of the offense,.